DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10, 12-14, 16-18, and 20-22 have been amended.
Claims 2, 11, 15, and 19 have been cancelled.
Claims 1, 3-10, 12-14, 16-18, and 20-22 have been examined.
The specification objections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites, on lines 3-4, “in the execution environment protected on the hardware level.” There is insufficient antecedent basis for this limitation in the claims.
Claim 6 recites, at line 2, “the first processing” and “the execution processing,” and, at lines 3-4, “the duplicated execution processing.” There is insufficient antecedent basis for these limitations in the claims.
Claim 7 is rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-10, 12-14, 16-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Practical Mitigations for Timing-Based Side-Channel Attacks on Modern x86 Processors” by Coppens et al. (as cited by Applicant and hereinafter referred to as “Coppens”).
Regarding claims 1, 8, 9, and 10, taking claim 1 as representative, Coppens discloses:
a system, apparatus comprising at least one processor, method, and non-transitory computer readable-storage medium comprising: a modification apparatus that modifies an unmodified program including a conditional branching statement into a modified program including a first program and a second program (Coppens discloses, at § I, page 46, a compiler (modification apparatus) that, as disclosed at § III(A), pages 50-51, modifies an unmodified program that includes conditional branching to a modified program that updates temporary variables (first program) and determines, based on the branch condition, whether to update a result (second program). Coppens’s system is implemented using x86 processors, which include non-transitory computer-readable storage media.); and 
an execution apparatus that executes the second program in an execution environment protected from a side channel attach based on memory monitoring (Coppens discloses, at § I, page 46, executing the code using an x86 processor, which is an execution apparatus having an execution environment and which is protected from memory monitoring based attacks by virtue of, as disclosed at § III(A), pages 50-51, conditionally updating the original result variable, i.e., d, with the temp variable, i.e., tmp_d.),
wherein the first program has a same length as a length of the unmodified program and is always executed whether the conditional branching statement is true or false (Coppens discloses, at, § III(A), pages 50-51, performing operations that have the same length as the length of the unmodified program. That is, the unmodified code executes two operations, i.e., writing 10 to *a and writing the result of x/y to d. The modified code likewise performs two execution operations, i.e., writing 10 to *tmp_a and writing the result of x/tmp_y to tmp_d.),
wherein the second program substitutes a variable of the first program into a variable used in the unmodified program when the conditional branching statement is true (Coppens discloses, at, § III(A), pages 50-51, writing tmp_d (used by the first program) to d (used by the unmodified program) if the condition c is true.).

Regarding claims 3, 12, 16, and 20, taking claim 3 as representative, Coppens, as modified, discloses the elements of claim 1, as discussed above. Coppens also discloses:
wherein the modification apparatus modifies the unmodified program such that the second program is executed by using leakage resistance calculation (Coppens discloses, at § II(E), that performing the modification avoids leakage.).

Regarding claims 6, 13, 17, and 21, taking claim 6 as representative, Coppens, as modified, discloses the elements of claim 1, as discussed above. Coppens also discloses:
wherein the modification apparatus generates the first processing by duplicating the execution processing in the conditional branching statement, replacing a first variable included in the duplicated (Coppens discloses, at § III(A)(3), pages 50-51, the modified code executes the same operations after replacing the original global variables with temporary variables to which the original values have been copied (initialized).).

Regarding claims 7, 14, 18, and 22, taking claim 7 as representative, Coppens, as modified, discloses the elements of claim 6, as discussed above. Coppens also discloses:
wherein the second program is for processing for assigning a value of the second variable to the first variable (Coppens discloses, at § III(A)(3), pages 50-51, copying the results from the temporary variables to the global variables.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Coppens in view of US Patent No. 8,909,967 by van Dijk (hereinafter referred to as “van Dijk”). 
Regarding claim 4, Coppens, as modified, discloses the elements of claim 3, as discussed above. Coppens does not explicitly disclose wherein the execution apparatus executes the second program on an Oblivious RAM (Random Access Memory).  
However, in the same field of endeavor (e.g., secure computation) van Dijk discloses:
wherein the execution apparatus executes the second program on an Oblivious RAM (Random Access Memory) (van Dijk discloses, at col. 4, lines 7-9, the secure processor executes instructions using ORAM .).


Regarding claim 5, Coppens, as modified, discloses the elements of claim 1, as discussed above. Coppens also discloses:
wherein the execution apparatus includes a storage area in which an encrypted variable is stored and executes the modified program after decrypting the encrypted variable in the execution environment (Coppens discloses, at § III, page 49, storing encrypted data and decrypting the data.).
Coppens does not explicitly disclose the aforementioned execution environment is protected at a hardware level.
However, in the same field of endeavor (e.g., secure computation) van Dijk discloses:
protecting at a hardware level (van Dijk discloses, at col. 3, lines 29-34, a secure processor that is independent of the program, which discloses hardware protection.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Coppens’ side-channel attack mitigation to include van Dijk’s secure processor to increase security by presenting uniform power and memory access characteristics regardless of the task being executed. See van Dijk, col. 2, lines 6-9.

Response to Arguments
On page 9 of the response filed May 10, 2021 (“response”), the Applicant argues, “Applicant notes that the Examiner has not considered Masayuki Sakai NPL reference (Cite No. 8) in the IDS filed March 4, 2020. Applicant respectfully submits that this NPL reference should be considered under MPEP 609.04(a)(III) stating that "An English-language equivalent application may be submitted to fulfill this requirement if it is, in fact, a translation of a foreign language application being listed in an information disclosure statement." Applicant notes that the Sakai NPL reference was cited in PCT/JP2017/032001, which is also cited in the IDS filed March 4, 2020.”


On pages 10-11 of the response the Applicant argues, with regard to amended claim 1, that the cited references do not disclose, “wherein the first program has a same length as a length of the unmodified program and is always executed whether the conditional branching statement is true or false, and wherein the second program substitutes a variable of the first program into a variable used in the unmodified program when the conditional branching statement is true."
Though fully considered, the Examiner respectfully disagrees. As discussed above, Coppens discloses modifying execution code such that the modified code has the same number of processing operations. See Coppens at § III(A), pages 50-51. Coppens discloses that the modification is performed in the context of if-conversion, and that doing so is one way to prevent side-channel attacks by eliminating control flow key dependencies. The result is code in which the timing behavior is independent of the control flow dependencies, due to the code being the same length. See, e.g., Coppens, § II. Furthermore, the cited portions of Coppens discloses substituting the temporary result variable into the original variable if a conditional variable is true. Therefore, Coppens discloses all elements of the amended claim. 

On page 12 of the response the Applicant argues the remaining claims are patentable for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183